Exhibit 10.1 TERMINATION AGREEMENT This Agreement (the “Agreement”), dated as of January 22, 2014, by and between SANTO MINING CORP., a Nevada corporation, (the “Company”), and HANOVER HOLDINGS I, LLC, a New York limited liability company (the “Investor”). WHEREAS: A. The Company and the Investor are parties to a Purchase Agreement dated as of June 20, 2013 (the “Purchase Agreement”), pursuant to which, among other things, the Company has the right to sell to the Investor, at its sole discretion, up to $16,000,000 of the Company’s common stock, par value $0.00001 per share (“Common Stock”), upon the terms and subject to the conditions of the Purchase Agreement; and B. Pursuant to the Purchase Agreement, on June 20, 2013, the Company issued to the
